Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 17/262344 application filed 1/22/21.  
Claims 1-4 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 4/22/21 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the Office action.
Drawings
The Drawings filed on 1/22/21 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 103(a) as being obvious over SEUNG ET AL. (KR20040087625; 10/2004) in combination with PRABHAVATHI DEVI (WO2009016646; 2/2009) and NAOMI ET AL. (JP2013159685; 8/2013) in their entirety.  Hereby referred to as SEUNG, DEVI and NAOMI.  
Regarding claims 1-4:
SEUNG teaches in para [19] the method for removing free fatty acids in waste cooking oil of the present invention includes the step of reacting alcohol and waste cooking oil containing free fatty acids in the presence of a heterogeneous solid acid catalyst.
SEUNG teaches in para [21] as an example of a heterogeneous solid acid catalyst that can be used in the present invention, SO42-/ZrO2.
SEUNG teaches in para [24] waste cooking oil containing free fatty acids and alcohol are reacted in a molar ratio of 1:3 to 1:9. 191 More preferably, the waste cooking oil and alcohol are esterified at a molar ratio of 1:3 to 1:9 at 60 to 80° C. for 0.5 to 12 hours at 100 to 600 rpm.
Although, SEUNG teaches the disclosure above; however in combination with DEVI teaches a method for reacting vegetable oil or animal fat including from 3 to 85% free fatty acids 
i. molecular formula CHSO;
ii. acid density in the range of 1.6-4.6 mMol/g;

iv. insoluble in water and organic solvent like chloroform, hexane, pyridine, N,N-dimethyl formamide and v. is reusable, and the said process comprises simultaneous partial carbonization and sulfonation of glycerol by reacting it with concentrated or fuming sulphuric acid, at a temperature in the range of 200-300 °c, under the stream of N2 gas or dry air, for a period till the reaction mixture becomes black powder, cooling the resultant black powder to a temperature of 20-30 °C and washing it with hot water till neutralization of wash water to neutral pH, followed by washing and drying the resultant product, at a temperature of 110-130 °C to obtain the desired heterogeneous solid acid catalyst.
Although, SEUNG teaches the disclosure above; however in combination with NAOMI teaches in para [0014] as a result of diligent studies to solve the above problems, have used a cation exchange resin, which is an heterogeneous solid acid catalyst, as an esterification reaction catalyst for free fatty acid residual oil. A fatty acid ester can be produced at a high conversion rate with a specific amount of monovalent alcohol added, and the esterification reaction product is treated with an anion exchange resin to adsorb and remove residual fatty acids and dye components. At the same time, the triglyceride derived from the free fatty acid residual oil can be subjected to an ester exchange reaction by the catalytic action of an anion exchange resin, and as a result, a high-purity fatty acid having a low impurity content and suitable for effective use as a biodiesel fuel. It has been found that esters can be produced.  Para [0026] teaches [Raw Material] {Free Fatty Acid Residual Oil} the free fatty acid residual oil used as a raw material is discharged in a step of refining biological fats and oils to obtain triglyceride (edible oil), more specifically in a deoxidizing step. It is a thing.  The biological fats and oils from which this free fatty acid residue oil is derived are not particularly limited, and are soybean oil, palm oil, palm oil, rice bran oil, corn oil, sunflower oil, olive oil, safflower oil, coconut oil, cottonseed oil, and rapeseed oil. , Plant-derived fats and oils such as castor 
Therefore, SEUNG in combination with DEVI and NAOMI teachings it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.

“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771